                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

SIMRET SEMERE TEKLE                        )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )                 Case No.:       1:18-cv-00211
                                           )
NOUF BINT NAYEF ABDUL-AZIZ AL SAUD         )
and MOHAMMAD BIN ABDULLAH AL SAUD )
                                           )
      Defendants.                          )
___________________________________________)

                                    NOTICE OF HEARING

       PLEASE TAKE NOTICE that on November 30, 2018 at 10:00 a.m., or as soon thereafter

as counsel may be heard, Defendants Mohammad Bin Abdullah al Saud and Nouf bint Nayef

Abdul-Aziz al Saud, by and through undersigned counsel, will move this Court to grant their

Motion to Dismiss (Dkt. 56).

       The first available Friday that is at least 21 days past the filing date is November 2, 2018.

However, counsel for Defendants is unavailable on November 2, 2018 and counsel for Plaintiff

is unavailable on November 9, 2018 and November 16, 2018. Therefore, Defendants have

noticed the hearing for Friday, November 30, 2018.

Dated: October 11, 2018                              Respectfully submitted,

                                                     /s/ John L. Brownlee
                                                     John L. Brownlee (VSB# 37358)
                                                     Stuart G. Nash (pro hac vice)
                                                     David L. Haller (pro hac vice)
                                                     HOLLAND & KNIGHT LLP
                                                     1650 Tysons Boulevard, Suite 1700
                                                     Tysons, VA 22102
                                                     Telephone: 703.720.8600
                                                     Facsimile: 703.720.8610
                                                     Email: John.Brownlee@hklaw.com
    Email: Stuart.Nash@hklaw.com
    Email: David.Haller@hklaw.com

    Counsel for Defendants Mohammad bin
    Abdullah al Saud and Nouf bint Nayef
    Abdul-Aziz al Saud




2
                                 CERTIFICATE OF SERVICE

        I certify that on this 11th day of October, 2018, a true copy of the foregoing was served via

electronic case filing to:

Nicholas Cooper Marritz,                              Richard F. Levy
Legal Aid Justice Center                              Jenner & Block LLP
6066 Leesburg Pike, Suite 520                         1099 New York Avenue NW, Suite 900
Falls Church, VA 22041                                Washington, DC 20001
nicholas@justice4all.org                              rlevy@jenner.com

Jonathan A. Langlinais                                Agnieszka M. Fryszman
Jenner & Block LLP                                    Cohen Milstein Sellers & Toll PLLC
1099 New York Avenue NW, Suite 900                    1100 New York Avenue NW, Fifth Floor
Washington, DC 20001                                  Washington, DC 20005
jalanglinais@jenner.com                               afryszman@cohenmilstein.com

Le’ake Fesseha                                        Martina Elizabeth Vandenberg
Le’ake Fesseha Law Office                             The Human Trafficking Legal Center
901 S. Highland Street, Suite 312                     1030 15th Street NW, Suite 1048
Arlington, VA 22204                                   Washington, DC 20005
leakef@hotmail.com                                    mvandenberg@htlegalcenter.org

Sarah Linnell Bessell
The Human Trafficking Legal Center
1030 15th Street NW, Suite 1048
Washington, DC 20005
sbessell@htlegalcenter.org

Counsel for Plaintiff Simret Semere Tekle

                                                      /s/ John L. Brownlee
                                                      John L. Brownlee




                                                 3
